United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventor: Valerie L. Tanis			:
Application No. 13/801,555			:		Decision on Petition
Filing Date: March 13, 2013			:				
Attorney Docket No. 0331-4001		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed July 1, 2022, to revive the above-identified application.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in this decision may be filed.  The renewed petition must be submitted within TWO MONTHS from the issue date of this decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Background

The Law Offices of Alozie N. Etufugh PLLC (“Law Firm”) filed the application on behalf of the applicant on March 13, 2013.

On September 24, 2014, the Office mailed a non-final Office action setting a shortened statutory period for reply of three months.  The applicant was informed of the Office action.  However, the applicant did not instruct the Law Firm to prepare and file a response to the Office action.

A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on   December 25, 2014.  The Office issued a Notice of Abandonment on April 16, 2015.

A petition to revive was filed on May 26, 2020.   The Office issued a decision dismissing the petition on December 3, 2020.  

A renewed petition was filed on January 12, 2021.  The Office issued a decision dismissing the renewed petition on November 3, 2021.

A second renewed petition was filed on March 3, 2022.  The Office issued a decision dismissing the second renewed petition on May 5, 2022.

Then instant renewed petition was filed on July 1, 2022. 

Discussion

In general, a failure to take an action is not intentional if an applicant wishes to take the action, but is incapable of taking the action.

An issue in this case is whether applicant was capable of hiring a patent practitioner to prepare and file a petition to revive on an earlier date.  The most recent decision requests financial information for 2018 and 2019.  In practical terms, any rationale for concluding the delay in 2018 and 2019 was unintentional would apply to earlier years as well.

As will be discussed, the record fails to establish the applicant was incapable of hiring a patent practitioner to prepare and file a petition to revive on an earlier date.

During 2018 and 2019, applicant spent the following sums on the following matters:

	(1)	$8,100 on tithes during 2018,
(2)	$8,600 on tithes during 2019,
	(3)	$17,542 on debts1 during 2018, and
(4)	$19,856 on debts during 2019.

With respect to the $16,700 ($8,100 + $8,600) paid for tithes, the record does not prove the applicant was incapable of using a portion of the money to hire a patent practitioner to prepare and file a petition to revive.

With respect to the $37,398 ($17,542 + $19,856), the record does not prove the applicant was incapable of using a portion of the money to hire a patent practitioner to prepare and file a petition to revive.

The second renewed petition states applicant lacked the funds to pay an attorney to take steps to revive the application during those years because applicant’s disposable income was used to catch up with past debts.

The fact a choice is reasonable is not proof the choice was unintentional.  For example, if an individual intentionally chooses to allow an application to become abandoned, the abandonment will be intentional even if the choice was completely reasonable and rationale.  Therefore, it is unnecessary for the Office to determine if the applicant’s choice to use funds for tithes or debts was reasonable and rationale.

In view of the prior discussion, applicant has failed to establish the entire delay in the submission of a petition to revive was unintentional.  Therefore, the instant renewed petition is dismissed.
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2 		 

By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
    

    
        1 The debts do not include student loan debt or any debt on a home or car.
        2 General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.